404 F.2d 854
NATIONAL LABOR RELATIONS BOARD, Petitioner,v.LOCAL UNION 136, MUSKINGUM VALLEY DISTRICT COUNCIL OF the UNITED BROTHERHOOD OF CARPENTERS AND JOINERS OF AMERICA, AFL-CIO, and its Agent, Harold Jackson, Respondents.
No. 18539.
United States Court of Appeals Sixth Circuit.
December 20, 1968.

Lawrence J. Sherman, N.L.R.B., Washington, D. C., for petitioner, Arnold Ordman, Gen. Counsel, Dominick L. Manoli, Assoc. Gen. Counsel, Marcel Mallet-Prevost, Asst. Gen. Counsel, Glen M. Bendixsen, Lawrence J. Sherman, Attys., N.L.R.B., Washington, D. C., on brief.
Robert I. Doggett, of Smith, Latimer & Doggett, Cincinnati, Ohio, for respondents.
Before CELEBREZZE, PECK and McCREE, Circuit Judges.

ORDER

1
This cause is before the Court upon a petition of the National Labor Relations Board for enforcement of its order finding that the respondents violated Section 8(b) (1) (A) of the National Labor Relations Act (29 U.S.C. § 158(b) (1) (A)), and Section 8(b) (2) and (1) (A) of the Act (29 U.S.C. §§ 158(b) (2), 158 (b) (1) (A)), and the cause having come on to be heard upon the record and the brief and arguments of counsel, upon due consideration the Court is of the view that there is not substantial evidence upon the record, viewed as a whole, to support the findings and order of the Board. Accordingly,


2
It is ordered that the petition for enforcement of said order of the National Labor Relations Board (165 NLRB No. 139) be and it is hereby denied.